 MIDSTATE TELEPHONE CO.85Midstate Telephone Co., Inc.,Petitioner,andLocalNo. 1189,InternationalBrotherhood of ElectricalWorkers,AFL-CIO,' Case 3-RM-424October 13, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNING AND BROWNUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearingwas held before Douglas D. Walldorff,Hearing Officer. Following the hearing and pursuantto Section 102.67 of the National Labor RelationsBoard Rules and Regulations and Statements ofProcedure, Series 8, as amended, and by direction oftheRegional Director for Region 3, this case wastransferred to the National Labor Relations Boardfordecision.Briefswere thereafter filed by theEmployer-PetitionerandbytheIntervenor,Communications Workers of America, AFL-CIO.'Pursuant to the provisions of Section 3(b) of theNationalLabor RelationsAct,asamended, theBoard has delegated its powers in connection withthis case to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefreefromprejudicialerror.Theyareherebyaffirmed.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organizations involved claim torepresent certain employees of the Employer.3.No question affecting commerce existsconcerning the representation of certain employeesof the Employer within the meaning of Section9(c)(1) and Section 2(6) and (7) of the Act for thefollowing reasons:The Employer is a telephone utility servicing anumberoflocationsinthesuburbanareasurrounding the city of Syracuse, New York. Aspresently constituted, the Employer is the corporateproduct of a merger, effective March 31, 1969,between three separate, but commonly owned,telephone companies- Midstate Telephone Co.,Inc. (hereinafter called "OldMidstate"),OswegoTelephone Corporation (hereinafter called Oswego),and Finger Lakes Telphone Corporation (hereinaftercalledFinger Lakes). The Employer is a whollyowned subsidiaryofMid-ContinentTelephoneCorporation, as were all three of the prior-existing,separate companies.Since 1948, the IBEW had been the certifiedrepresentative of a unit comprising all of Oswego'splant,traffic,accounting,andcommercialdepartment employees. There are approximately 67employeesinthisunitandthelatestcollective-bargaining agreement covering them was a3-year contract expiring May 31, 1969.Prior to 1968, there was no collective-bargaininghistory at Old Midstate or Finger Lakes. However,inMidstate Telephone Co., Inc.,Cases 3-RC-4415and 4428,'theRegionalDirector for Region 3issued a Decision and Direction of Election in whichhe directed elections in two separate appropriateunitsconsisting,respectively,ofOldMidstateemployees and Finger Lakes employees. Thereafter,Old Midstate and Finger Lakes filed a request forreview of the Decision and Direction of Election onthe ground that the units were inappropriate in viewof the pending merger with Oswego. On June 25,1968, the Board denied the request for review. OnJuly25,1968,pursuanttotheresultsofBoard-conductedrepresentationelections,theRegionalDirectorcertifiedtheCWA ascollective-bargaining representative for the unit ofOldMidstateemployeesand the IBEW asrepresentativefortheunitofFingerLakesemployees.Subsequently, the IBEW and Finger Lakesexecuted a 1-year collective-bargaining agreement,expiringDecember 31, 1969. The CWA and OldMidstate met for a number of bargaining sessions,but had not reached agreement on a contract whenthe above-mentioned merger was consummated onMarch 31, 1969. Shortly thereafter, on April 2,1969, the Employer filed the instant petition. It alsogave notification terminating bargaining negotiationswith the CWA on the ground of the filing of thepetition. In fact, no bargaining had taken placesince sometime prior to the date the merger becameeffective- which was approximately 8 months afterthe CWA's certification.In its petition, the Employer seeks a single unitencompassingallemployees in the previouslycertifiedOldMidstate,Oswego, and Finger Lakesunits. It asserted that the March 31, 1969, mergerrenderedthethreeexistingseparateunitsinappropriate and that only an overall unit is nowappropriate.The CWA contends that the petition should bedismissedon the grounds that the filing wasuntimely as it occurred almost 4 months prior to theexpiration of CWA's certification year for the OldMidstate unit; that it is barred by the IBEW-FingerLakes contract; that none of the administrativechanges instituted by the Employer as a result of themerger have impaired the appropriateness, of thethree separate units; and that no labor organizationhas sought or is seeking to represent the morecomprehensive unit requested by the Employer.'Hereinafter referred to as the IBEW'Hereinafter referred to as the CWA'Issued June 11, 1968 (not published in NLRB volumes)179NLRB No. 13 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe IBEW states that it has maintained and ismaintaininga continuing demand to represent theemployees in the Oswego and Finger Lakes units;that while it does not oppose the petition, it wouldnot, because of the AFL-CIO no-raid pact, claim orpetition for the requested overall unit; and that bynot opposing the petition it is, in particular, notasserting its contracts with either Oswego or FingerLakes as a bar thereto. Neither the IBEW nor theCWA has ever presented the Employer with arequest for recognition in the proposed overall unit.Since the merger became effective, the operationsof the formerly separate companies have beencombined in a centralized administrative system4underwhich each of the Employer's operatingdepartments- inside plant, outside plant,commercial,and traffic 5 -isheadedbyadepartmentmanagerwhohasemployerwideresponsibilityforalldepartmentaloperations.Below the level of the managers the operations ofmost departments are sub-divided between theservice areas located north and south of the city ofSyracuse, which are denominated Zones 1 and 2,respectively.Zone 1 contains all the Oswego andpart of the Old Midstate operations, while Zone 2comprises the remainder of the Old Midstate and allof the Finger Lakes operations.However,despitealltheabove-mentionedadministrative integration, day-to-day operations ontheemployee level have remained substantiallyunchanged from those extant at the time the'Testimonyat the hearing indicated that the administrative centralizationwas effected gradually over a period of time commencing,in anticipationof the merger,during the latter part of 1968'The Oswego unit is the only one which had traffic employees and,therefore, theEmployer's traffic department does not administrativelycover any employees in the Old Midstate or Finger Lakes unitsseparate units were certified. The employees areperforming the same work, at the same geographicallocations, and under the same immediate directionand supervision as before. There have been nopermanent transfers of employees from one unit toanother, and all the parties agree that interchangehas been minimal. The wage rates paid employees intheseparateunitsare somewhat different, andinsurance, vacations, and other fringe benefits varysubstantially.On these facts, and for thereasons setforth inCentr-O-Cast & Engineering Co.,100 NLRB 1507,asmodified byMar-Jac Poultry Co.,136NLRB785, we hold that a certified union is entitled to atleast1year of uninterrupted bargaining, absentunusual circumstances.We find that the record inthiscaserevealstheexistenceofnounusualcircumstances. No facts warrant either an exceptionto the certification-bar rule, or a finding that theunit covered by the CWA's recent certification hasbecome inappropriate. No significant changes wereshown to have occurred in that unit, and theEmployer's prospective plans to make such changeshave already been considered by us and rejected asgroundsforgrantingreviewof the RegionalDirector's finding that the unit covered by theCWA's certification was appropriate. Accordingly,we shall dismiss the petition.Inviewof our proposed action, we find itunnecessary to consider the CWA's argument thatthe petition must be dismissed because no claim forrecognition in the overall unit has been presented totheEmployer,within themeaningofSection9(c)(1)(B) of the Act.ORDERIt is hereby ordered that the petition filed hereinbe, and it herebyis,dismissed.